
	
		I
		111th CONGRESS
		1st Session
		H. R. 3372
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2009
			Mr. Price of Georgia
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish Medicare performance-based quality measures,
		  to establish an affirmative defense in medical malpractice actions based on
		  compliance with best practices guidelines, and to provide grants to States for
		  administrative health care tribunals.
	
	
		1.Short titleThis Act may be cited as the
			 Health Care OverUse Reform Today Act (HealthCOURT Act) of
			 2009.
		2.Establishment of
			 performance-based quality measuresNot later than January 1, 2010, the
			 Secretary of Health and Human Services shall submit to Congress a proposal for
			 a formalized process for the development of performance-based quality measures
			 that could be applied to physicians’ services under the Medicare program under
			 title XVIII of the Social Security Act. Such proposal shall be in concert and
			 agreement with the Physician Consortium for Performance Improvement and shall
			 only utilize measures agreed upon by each physician specialty
			 organization.
		3.Affirmative
			 defense based on compliance with best practice guidelines
			(a)Selection and
			 issuance of best practices guidelines
				(1)In
			 generalThe Secretary of Health and Human Services (in this
			 section referred to as the Secretary) shall provide for the
			 selection and issuance of best practice guidelines (each in this subsection
			 referred to as a guideline) in accordance with paragraphs (2)
			 and (3).
				(2)Development
			 processNot later than 90
			 days after the date of the enactment of this Act, the Secretary shall enter
			 into a contract with a qualified physician consensus-building organization
			 (such as the Physician Consortium for Performance Improvement), in concert and
			 agreement with physician specialty organizations, to develop guidelines for
			 treatment of medical conditions for application under subsection (b). Under the
			 contract, the organization shall take into consideration any endorsed
			 performance-based quality measures described in section 2. Under the contract
			 and not later than 18 months after the date of the enactment of this Act, the
			 organization shall submit best practice guidelines for issuance as guidelines
			 under paragraph (3).
				(3)Issuance
					(A)In
			 generalNot later than 2 years after the date of the enactment of
			 this Act, the Secretary shall issue, by regulation, after notice and
			 opportunity for public comment, guidelines that have been recommended under
			 paragraph (2) for application under subsection (b).
					(B)LimitationThe Secretary may not issue guidelines
			 unless they have been approved or endorsed by qualified physician
			 consensus-building organization involved and physician specialty
			 organizations.
					(C)DisseminationThe Secretary shall broadly disseminate the
			 guidelines so issued.
					(b)Limitation on
			 damages
				(1)Limitation on
			 noneconomic damagesIn any
			 health care lawsuit, no noneconomic damages may awarded with respect to
			 treatment that is within a guideline issued under subsection (a).
				(2)Limitation on
			 punitive damagesIn any health care lawsuit, no punitive damages
			 may be awarded against a health care practitioner based on a claim that such
			 treatment caused the claimant harm if—
					(A)such treatment was
			 subject to the quality review by a qualified physician consensus-building
			 organization;
					(B)such treatment was approved in a guideline
			 that underwent full review by such organization, public comment, approval by
			 the Secretary, and dissemination as described in subparagraph (a); and
					(C)such medical
			 treatment is generally recognized among qualified experts (including medical
			 providers and relevant physician specialty organizations) as safe, effective,
			 and appropriate.
					(c)Use
				(1)Introduction as
			 evidenceGuidelines under
			 subsection (a) may not be introduced as evidence of negligence or deviation in
			 the standard of care in any civil action unless they have previously been
			 introduced by the defendant.
				(2)No presumption
			 of negligenceThere would be no presumption of negligence if a
			 participating physician does not adhere to such guidelines.
				(d)ConstructionNothing in this section shall be construed
			 as preventing a State from—
				(1)replacing their
			 current medical malpractice rules with rules that rely, as a defense, upon a
			 health care provider’s compliance with a guideline issued under subsection (a);
			 or
				(2)applying additional guidelines or
			 safe-harbors that are in addition to, but not in lieu of, the guidelines issued
			 under subsection (a).
				4.State grants to
			 create administrative health care tribunalsPart P of title III of the Public Health
			 Service Act (42 U.S.C. 280g et seq.) is amended by adding at the end the
			 following:
			
				399T.State grants
				to create administrative health care tribunals
					(a)In
				generalThe Secretary may award grants to States for the
				development, implementation, and evaluation of administrative health care
				tribunals that comply with this section, for the resolution of disputes
				concerning injuries allegedly caused by health care providers.
					(b)Conditions for
				demonstration grantsTo be eligible to receive a grant under this
				section, a State shall submit to the Secretary an application at such time, in
				such manner, and containing such information as may be required by the
				Secretary. A grant shall be awarded under this section on such terms and
				conditions as the Secretary determines appropriate.
					(c)Representation
				by counselA State that receives a grant under this section may
				not preclude any party to a dispute before an administrative health care
				tribunal operated under such grant from obtaining legal representation during
				any review by the expert panel under subsection (d), the administrative health
				care tribunal under subsection (e), or a State court under subsection
				(f).
					(d)Expert panel
				review and early offer guidelines
						(1)In
				generalPrior to the submission of any dispute concerning
				injuries allegedly caused by health care providers to an administrative health
				care tribunal under this section, such allegations shall first be reviewed by
				an expert panel.
						(2)Composition
							(A)In
				generalThe members of each
				expert panel under this subsection shall be appointed by the head of the State
				agency responsible for health. Each expert panel shall be composed of no fewer
				than 3 members and not more than 7 members. At least one-half of such members
				shall be medical experts (either physicians or health care
				professionals).
							(B)Licensure and
				expertiseEach physician or health care professional appointed to
				an expert panel under subparagraph (A) shall—
								(i)be
				appropriately credentialed or licensed in 1 or more States to deliver health
				care services; and
								(ii)typically treat
				the condition, make the diagnosis, or provide the type of treatment that is
				under review.
								(C)Independence
								(i)In
				generalSubject to clause (ii), each individual appointed to an
				expert panel under this paragraph shall—
									(I)not have a
				material familial, financial, or professional relationship with a party
				involved in the dispute reviewed by the panel; and
									(II)not otherwise
				have a conflict of interest with such a party.
									(ii)ExceptionNothing
				in clause (i) shall be construed to prohibit an individual who has staff
				privileges at an institution where the treatment involved in the dispute was
				provided from serving as a member of an expert panel merely on the basis of
				such affiliation, if the affiliation is disclosed to the parties and neither
				party objects.
								(D)Practicing
				health care professional in same field
								(i)In
				generalIn a dispute before an expert panel that involves
				treatment, or the provision of items or services—
									(I)by a physician,
				the medical experts on the expert panel shall be practicing physicians
				(allopathic or osteopathic) of the same or similar specialty as a physician who
				typically treats the condition, makes the diagnosis, or provides the type of
				treatment under review; or
									(II)by a health care
				professional other than a physician, at least two medical experts on the expert
				panel shall be practicing physicians (allopathic or osteopathic) of the same or
				similar specialty as the health care professional who typically treats the
				condition, makes the diagnosis, or provides the type of treatment under review,
				and, if determined appropriate by the State agency, an additional medical
				expert shall be a practicing health care professional (other than such a
				physician) of such a same or similar specialty.
									(ii)Practicing
				definedIn this paragraph, the term practicing
				means, with respect to an individual who is a physician or other health care
				professional, that the individual provides health care services to individual
				patients on average at least 2 days a week.
								(E)Pediatric
				expertiseIn the case of dispute relating to a child, at least 1
				medical expert on the expert panel shall have expertise described in
				subparagraph (D)(i) in pediatrics.
							(3)DeterminationAfter
				a review under paragraph (1), an expert panel shall make a determination as to
				the liability of the parties involved and compensation.
						(4)AcceptanceIf
				the parties to a dispute before an expert panel under this subsection accept
				the determination of the expert panel concerning liability and compensation,
				such compensation shall be paid to the claimant and the claimant shall agree to
				forgo any further action against the health care providers involved.
						(5)Failure to
				acceptIf any party decides not to accept the expert panel’s
				determination, the matter shall be referred to an administrative health care
				tribunal created pursuant to this section.
						(e)Administrative
				health care tribunals
						(1)In
				generalUpon the failure of any party to accept the determination
				of an expert panel under subsection (d), the parties shall have the right to
				request a hearing concerning the liability or compensation involved by an
				administrative health care tribunal established by the State involved.
						(2)RequirementsIn
				establishing an administrative health care tribunal under this section, a State
				shall—
							(A)ensure that such
				tribunals are presided over by special judges with health care
				expertise;
							(B)provide authority
				to such judges to make binding rulings, rendered in written decisions, on
				standards of care, causation, compensation, and related issues with reliance on
				independent expert witnesses commissioned by the tribunal;
							(C)establish gross
				negligence as the legal standard for the tribunal;
							(D)allow the
				admission into evidence of the recommendation made by the expert panel under
				subsection (d); and
							(E)provide for an
				appeals process to allow for review of decisions by State courts.
							(f)Review by State
				court after exhaustion of administrative remedies
						(1)Right to
				fileIf any party to a dispute before a health care tribunal
				under subsection (e) is not satisfied with the determinations of the tribunal,
				the party shall have the right to file their claim in a State court of
				competent jurisdiction.
						(2)Forfeit of
				awardsAny party filing an action in a State court in accordance
				with paragraph (1) shall forfeit any compensation award made under subsection
				(e).
						(3)AdmissibilityThe
				determinations of the expert panel and the administrative health care tribunal
				pursuant to subsections (d) and (e) with respect to a State court proceeding
				under paragraph (1) shall be admissible into evidence in any such State court
				proceeding.
						(g)DefinitionIn
				this section, the term health care provider has the meaning given
				such term for purposes of part A of title VII.
					(h)Authorization of
				appropriationsThere are authorized to be appropriated for any
				fiscal year such sums as may be necessary for purposes of making grants to
				States under this
				section.
					.
		5.Sense of Congress
			 regarding health insurer liabilityIt is the sense of Congress that a health
			 insurance issuer should be liable for damages for harm caused when it makes a
			 decision as to what care is medically necessary and appropriate.
		
